The Court orders that the concurring and dissenting opinion in this case, which was issued for publication on May 17, 2012, be amended to correct a clerical error.
The first and second sentence of the first full paragraph (on page 3)  shall read: “In reaching its conclusion, I believe the majority re-writes the legislation to say something it does not. The majority would reform the statute to say what the majority believes it ought to say rather than what the legislature has clearly and unequivocally stated.” In all other respects, the May 17, 2012, concurring and dissenting opinion remains unchanged.